UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2533



AISSATOU NGANTCHEE MONTHE,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-221-380)


Submitted:   August 22, 2005                 Decided:   August 31, 2005


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, James
Hunolt, Mark L. Gross, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Aissatou    Ngantchee   Monthe,    a   native    and   citizen     of

Cameroon,   petitions    for   review   of    an   order    of   the   Board   of

Immigration Appeals (“Board”) affirming the immigration judge’s

order denying her applications for asylum, withholding of removal,

and protection under the Convention Against Torture.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Monthe fails to show that the evidence compels a

contrary result.   Accordingly, we cannot grant the relief that she

seeks.

            Additionally, we uphold the immigration judge’s denial of

Monthe’s request for withholding of removal.           “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).       Because Monthe fails to show that

she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.




                                    - 2 -
          We also find that Monthe fails to meet the standard for

relief under the Convention Against Torture.            To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).        We find

that Monthe fails to make the requisite showing.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -